Name: Commission Regulation (EC) No 1790/2000 of 18 August 2000 concerning Regulation (EC) No 1218/96 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  EU finance;  international trade;  plant product
 Date Published: nan

 nan